                                                     THE LAW FIRM
                                                            OF




                                                       RAVIBATRA


THE BATRA BUIWING                                                                     TOI>I)@RAVISATRALAW.eml
142 LEXINGTON AVE.                                                                           FAX: 212-545-0967
NEW YORK, NEW YORK 10016
212-545-1993
                                                                  December 6, 2019
  Via EDNY ECF
  Hon. Robert M. Levy
  United States Magistrate Judge
  United States District Court for the Eastern District of New York
  225 Cadman Plaza East
  Brooklyn, New York 1120 I

                Re:           Jacobson v. Kings Cly. Dem. Cly. Comm., et. 01.; 16-cv-04809 (LDH) (RML)

           REPORT OF PARTIES' POSITIONS AS TO JURISDICTION OF MAGISTRATE: JUDGE LEVY

  Dear Respected Judge Levy:

                We represent plaintiff Laura Lee Jacobson.

         Unfortunately, the parties have been unable to amicably resolve the limited issue referred
  to Your Honor.

          After conferring with George F. Carpinello, Esq., counsel for the defendants seeking the
  costs opposed by the plaintiff, we report that the parties do not object to Your Honor exercising
  jurisdiction, in accordance with 28 U.S.c. § 636(c)(I), over the particular application referred to
  you.

                We thank the Court for its consideration of this matter.

                                                                 Respectfully submitted,


                                                        d~ slnnan{f::;
  cc (Via ECF):

  George F. Carpinello, Esq
  Edward Spiro, Esq.

  JJ",obion 844\ I2{)6I9(;"""""Mag;." ... L"
